DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following final Office action is in response to Applicants’ submission received on 03/08/2021.

Status of the Claims
No claims were amended in Applicant’s response received on 03/08/2021.    Claims 4-7, 9, 13, 14, 17, 18, 21-23 were previously canceled.  Claims 1-3, 8, 10-12, 15, 16, 19, 20, 24 and 25-29 are pending.

Response to Arguments
Applicant’s arguments received 03/08/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  
With respect to Step 1 and in reference to the Amdocs decision about reciting how a goal is accomplished by particular process or structure, Applicant argues that the present claims describe in great detail how the underlying goal is accomplished.  Applicant argues that “At every step, specific steps and interrelationships are described, what elements are used in what considerations, what elements are used to generate matrices, how the matrices are cross-referenced, what is correlated by the generated structures, what specific associations are included by the populated file and what is accomplished by and included in the risk prevention analysis file. In short, there is literally nothing abstract about the claim at all. The claim specifically describes the 
Examiner respectfully disagrees.  The logic that a claim is not abstract if it includes detailed steps for accomplishing a goal is not persuasive because it depends on what is recited in those steps.  Many claims have detailed steps for accomplishing a goal and are still abstract because they lack meaningful limitations to demonstrate integration of the abstract idea into a practical application or an inventive concept.  For example, merely using a computer as a tool to perform an abstract idea does not provide sufficient details regarding technical implementation, technology/technical field improvement, or improvement in the functioning of a computer (Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)).  Looking at the Univ. of Florida Research Foundation, Inc. v. General Electric (precedential) (Fed. Cir. 2019) decision, the court decided that steps describing a process to achieve a goal were directed to an abstract idea of collecting, analyzing, manipulating and displaying data.  The process and steps at issue included converting bedside machine data into a machine-independent format within a computing device remote from the bedside machine, then performing programmatic actions using the machine-independent data and presenting results from those actions upon a bedside graphical user interface.  The court concluded that the claims failed to provide any technical details for the tangible components and instead used functional terms such as “convert” and “translate”.  Applicant’s claims similarly lack technical details and instead use functional terms such as “generating” and “determining” and “populating” without meaningful implementation based on at least one of the voice of customer requirements to determine if the product, including systems, subsystems and components, has a hazard in light of the at least one customer requirement” does not explain how a voice of customer requirement results in a hazard risk analysis by a computer.  Further, the Office’s 2019 PEG (pg. 52) points to the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) decision holding that incidental use of a “computer” or “computer readable medium” does not make a claim otherwise directed to a process that can be performed in the mind or using pen and paper patent eligible.  In Applicant’s case, nothing precludes a person from performing the claimed steps.  In fact, independent claim 19 does not recite any computing elements.  Further, in claim 1 nothing precludes a person from generating the hazard risk analysis using pen and paper because a person can read a customer requirement about safety, then mentally evaluate and judge a product’s safety/hazard risk based on features (e.g., type of battery it uses) and then write down their analysis of the hazard risk.  Also, nothing precludes a person from determining functional safety requirements based on the hazard risk analysis because a person can consider the hazard risks they thought of and decide on some functional safety requirements (e.g., do not locate part X near the battery due to the heat produced).  Nothing precludes and Applicant does not explain why a person cannot write down a 
For Step 2A, Applicant argues that there are significant limitations outside the scope of the abstract idea and there is plainly an inventive concept because there is no prior art rejection.  Applicant argues there is no application of routine and conventional techniques, otherwise there would be prior art applied.  Applicant further argues that the claims generate a very specific form of a risk prevention analysis file that significantly improves risk prevention analysis and is very much a practical implementation of the alleged abstract idea.  Applicant argues the fallacy with the Examiner’s suggestion that a person could simply do this and points to [0082] of the specification which describes manual assembly of a fault tree analysis as costly and cumbersome and therefore having a computer system generate the fault tree may allow for less error.  Applicant further argues, “This is a complex interrelated technological system and the claims have been described with a great deal of detail, rendering the bulk of the claim language outside the scope of any alleged “abstract” idea.”
Examiner respectfully disagrees.  The Office’s July 2015 Update on Subject Matter Eligibility discusses on page 3 how novelty is not the test for eligibility under 35 U.S.C. 101.  Determining what is well-understood, routine and conventional is also not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 10-12, 15, 16, 19, 20, 24 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.   
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of populating a requirement file for a product and generating a risk prevention analysis file for the product using that requirement file and both files based on other information generated or determined regarding customer requirements, safety requirements/goals, hazard risk analysis, and cross-referencing requirements and goals.  The limitations that recite an abstract idea are indicated in bold below:  

A non-transitory machine readable storage medium storing instructions that, when executed, cause a processor to perform a method comprising: 
receiving input defining one or more voice of customer requirements for a product; 
generating a hazard risk analysis based on at least one of the voice of customer requirements to determine if the product, including systems, subsystems and components, has a hazard in light of the at least one customer requirement; 
determining one or more functional safety requirements associated with a safety goal identified based on the hazard risk analysis; 
generating one or more cross-reference matrices from the one or more voice of customer requirements based on an hazard analysis risk assessment, at least one cross- reference matrix cross cross-referencing the voice of customer requirements with safety goals, identified based on hazard risk analysis for a given one of the voice of customer requirements; 
generating at least one parent-child structure for the one or more cross- reference matrices, defining at least correlations between a child function safety requirement and a parent safety goal, the parent safety goal being one or more of the safety goals referenced in the cross-reference matrix; 
populating at least one requirement file based on the cross-reference matrices, the requirement file associating at least one of the voice of customer requirement with: i) at least one safety goal, based on the hazard risk analysis for the voice of customer requirement, ii) at least one functional safety requirement required to achieve the safety goal, defining a function to be achieved in order to meet the safety goal, and iii) at least one subrequirement defining hardware or software that allows for meeting the functional safety requirement;  2Serial No. 14/042,851Atty. Dkt. No. OEM0112PUS 
generating at least one risk prevention analysis file based on input from the requirement file and one or more linkages between the one or more requirements and the parent-child structure, the risk prevention analysis file analyzing failures based on at least: i) the voice of customer requirements, ii) at least one parent or child functional safety requirement to meet a safety goal associated with the customer requirement, as indicated by the cross-reference matrix, and iii) subrequirements for the at least one parent or child functional safety requirement; and 
outputting the risk prevention analysis file

These limitations are considered as falling under the abstract idea subject matter grouping of mental processes because but for the recitation of generic computer components (non-transitory machine readable storage medium and processor), nothing precludes the steps of generating, determining and populating from being performed in the human mind or using pen and paper.  For example, a person can read about customer requirements and generate using pen and paper a hazard risk analysis to determine if a product, including systems, subsystems and components, has a hazard in light of the customer requirement.  Also, a person using their mind and pen and paper can create a cross-reference matrix including parent-child structure and cross-referencing requirements and safety goals identified based on the hazard risk analysis and a person can mentally determine functional safety requirements associated with a safety goal identified based on the hazard risk analysis.  A person can also populate a requirement file and generate a risk prevention analysis file described by the claim.  The performance of the claim limitations using generic computer components does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of using a processor and non-transitory machine readable storage medium to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer.  Also, the additional element of receiving input of customer requirements for use in the subsequent steps amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  Another additional element is the outputting of the risk prevention analysis file which is considered insignificant extra-solution activity as well as it represents a token post-solution limitation that does not make the abstract idea patentable similar to the findings regarding post-solution activity in Parker v. Flook 437 U.S. 584, 585 (1978) and Apple, Inc. v. Ameranth (Fed. Cir. 2016). The additional elements alone and in combination along with the limitations that recite an abstract idea do not integrate the abstract idea into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements of the processor and non-transitory machine readable storage medium recited at a high level of generality amount to no more than mere instructions to apply the exception using Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Applicant’s specification further indicates the generic nature and utilization of conventional components used in a conventional manner for their known functionality (see e.g., [0023], [0024]). When considering the additional elements individually or as an ordered combination, these elements do not transform the claim into a patent-eligible application.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: updating the requirement file and risk analysis file or the parent-child structure based on user input (claim 2); further describing the risk prevention analysis file contents or type (claims 8 and 26); and including another step of populating a product and process verification plan (claim 10).  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  The additional element of receiving the user input via a user terminal Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on findings above, the additional elements of the dependent claims do not impose any meaningful limits on practicing the abstract idea and do not provide an inventive concept.    
The conclusions above also apply to the remaining claims. Therefore, claims 1-3, 8, 10-12, 15, 16, 19, 20, 24 and 25-29 are not drawn to patent-eligible subject matter as they are directed to an abstract idea without integration of the abstract idea into a practical application and without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whaling et al US 2004/0024567 Method for performing a hazard review and safety analysis of a product or system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA KARMIS/
Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683